DETAILED ACTION
Application 16/342819, “COMPOSITE PARTICLE POWDER, ELECTRODE MATERIAL FOR SOLID OXIDE CELL, AND ELECTRODE FOR SOLID OXIDE CELL MADE THEREOF”, is the national stage entry of a PCT application filed on 11/6/17 and claims priority from a foreign application filed on 11/7/16. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 3/1/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimida (JP 2010-0282932; citations taken from machine translation).
Regarding claim 1, Shimida teaches a composite particle powder (Figure 1) comprising an electron-conducting material and an ion-conducting material that are agglomerated together (Figure 1; paragraph [0017]); 
the composite particle powder having a volume-based 50% particle diameter (D50) of 0.1 to 2.0 microns in particle size distribution measurement (paragraph [0033]); 

and the composite particle powder having an ion-conducting material content of 35 to 75 mass % (paragraph [0031]). 

Claim 1 further includes the following feature, not taught in it’s entirety by Shimida: 
the composite particle powder having D50 and a BET specific surface area that satisfy the following: (I) in the case of 0.1 microns ≤ D50 of the composite particle powder ≤ 0.5 microns, the BET specific surface area of the composite particle powder is larger than 20 m2/g and 200 m2/g or less; (II) in the case of 0.5 microns<D50 of the composite particle powder ≤ 0.9 microns, the BET specific surface area of the composite particle powder is larger than 6 m2/g or more and 50 m2/g or less; (III) in the case of 0.9 microns<D50 of the composite particle powder ≤ 1.3 microns, the BET specific surface area of the composite particle powder is larger than 2.5 m2/g and 30 m2/g or less; and (IV) in the case of 1.3 microns<D50 of the composite particle powder ≤ 2.0 microns, the BET specific surface area of the composite particle powder is larger than 2 m2/g and 20 m2/g or less.  
However, Shimada does teach a nonpreferred embodiment of the invention wherein the D50 particle size distribution is limited to 0.5 to 0.9 microns, D75/D25 lies within the range of 1.1 to 2.2, and the BET specific surface area of the composite particle powder lies within the range of 6 to 50 m2/g (see Comparative Example 4 at 2/g).  
Since a composite particle powder has only one D50 value, only one of conditions (I) through (IV) must be met.  In this case, condition II is satisfied for the Comparative Example 4, and claim 1 is anticipated by Shimida.  It is noted that nonpreferred embodiments constitute valid prior art (MPEP 2123, 2131.05).

Regarding claim 2, Shimida remains as applied to claim 1.  Shimida further teaches an electrode for a solid oxide cell, obtained by forming and firing the composite particle powder according to claim 1 (paragraph [0009, 0017]).

Regarding claim 3, Shimida remains as applied to claim 2.  Shimida further teaches wherein the composite particle powder is a composite particle powder for an air electrode (paragraph [0010]).

Regarding claim 4, Shimida remains as applied to claim 2.  Shimida further teaches wherein the composite particle powder is a composite particle powder for a fuel electrode (paragraph [0011]).

Regarding claim 5, Shimida remains as applied to claim 3.  Shimida further teaches a solid oxide cell comprising an electrolyte, and an air electrode and a fuel electrode sandwiching the electrolyte, wherein the air electrode is the electrode for a solid oxide cell according to claim 3 (paragraph [0012]).

Regarding claim 6, Shimida remains as applied to claim 4.  Shimida further teaches a solid oxide cell comprising an electrolyte, and an air electrode and a fuel electrode sandwiching the electrolyte, wherein the fuel electrode is the electrode for a solid oxide cell according to claim 4 (paragraph [0013]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shimida (JP 2010-0282932; citations taken from machine translation).
Regarding claim 1, Shimida teaches a composite particle powder (Figure 1) comprising an electron-conducting material and an ion-conducting material that are agglomerated together (Figure 1; paragraph [0017]); 
the composite particle powder having a volume-based 50% particle diameter (D50) of 0.1 to 2.0 microns in particle size distribution measurement (paragraph [0033]); 
the composite particle powder having a ratio of volume-based 75% particle diameter (D75) to 25% particle diameter (D25), (D75/D25), of 1.1 to 2.2 in particle size distribution measurement (paragraph [0034]); 


Claim 1 further includes the following feature, not taught in it’s entirety by Shimida: 
the composite particle powder having D50 and a BET specific surface area that satisfy the following: (I) in the case of 0.1 microns ≤ D50 of the composite particle powder ≤ 0.5 microns, the BET specific surface area of the composite particle powder is larger than 20 m2/g and 200 m2/g or less; (II) in the case of 0.5 microns<D50 of the composite particle powder ≤ 0.9 microns, the BET specific surface area of the composite particle powder is larger than 6 m2/g or more and 50 m2/g or less; (III) in the case of 0.9 microns<D50 of the composite particle powder ≤ 1.3 microns, the BET specific surface area of the composite particle powder is larger than 2.5 m2/g and 30 m2/g or less; and (IV) in the case of 1.3 microns<D50 of the composite particle powder ≤ 2.0 microns, the BET specific surface area of the composite particle powder is larger than 2 m2/g and 20 m2/g or less.  

However, Shimada does teach preferred embodiments of the invention (paragraph [0037]) wherein:
when 0.1 μ m <D50 <0.5 μm of the composite particle powder, a BET specific surface area of the composite particle powder is preferably 2 to 20 m2
when 0.5 μ m ≦ D50 ≦ 0.9 μm of the composite particle powder, the BET specific surface area of the composite particle powder is preferably from 1.5 to 4 m2/g; and
when 0.9 μ m <D50 ≦ 1.3 μm of the composite particle powder, the BET specific surface area of the composite particle powder is preferably from 1 to 2.5 m2/g.

The first and third of these embodiments have upper endpoints of the surface area range which is infinitely close to the lower endpoint of the claimed ranges, with near overlap occurring at 20 m2/g and 2.5 m2/g, respectively.  As described in MPEP 2144.05 I, absent a showing of criticality, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  Thus, the claimed invention is obvious over Shimida at least because the disclosure Shimida is infinitely close to the claimed range, and in fact so close that a skilled artisan would have expected the same or similar effect to be produced by Shimida and the claimed range, at least at the lower portions of the claimed surface area range of claimed condition II.  
It is noted that that the second Shimida embodiment [wherein 0.5 μ m ≦ D50 ≦ 0.9 μm, and the BET specific surface area of the composite particle powder is preferably from 1.5 to 4 m2/g], the upper endpoint of the Shimida range is lower than the 6 m2/g lower endpoint of the claimed range; however, this distinction does not render the claimed invention non-obvious absent a showing of substantially different behavior 2/g, and the claimed case wherein the surface area = 6 m2/g.
Additionally, it is noted that Shimada teaches that a known technique for reducing interface resistance of an electrode is to increase the surface area of the electrode material (paragraph [0004]).  Thus, although the preferred surface area range disclosed by Shimida (e.g. at paragraph [0037]) is on average smaller than the claimed range, it would have been obvious to a person having ordinary skill in the art at the time of invention to increase the surface area of the electrode material through design and experimentation in order to provide a desirable low resistance electrode material through the obvious optimization of a known result-effective variable.  


Regarding claim 2, Shimida remains as applied to claim 1.  Shimida further teaches an electrode for a solid oxide cell, obtained by forming and firing the composite particle powder according to claim 1 (paragraph [0009, 0017]).

Regarding claim 3, Shimida remains as applied to claim 2.  Shimida further teaches wherein the composite particle powder is a composite particle powder for an air electrode (paragraph [0010]).

Regarding claim 4, Shimida remains as applied to claim 2.  Shimida further teaches wherein the composite particle powder is a composite particle powder for a fuel electrode (paragraph [0011]).

Regarding claim 5, Shimida remains as applied to claim 3.  Shimida further teaches a solid oxide cell comprising an electrolyte, and an air electrode and a fuel electrode sandwiching the electrolyte, wherein the air electrode is the electrode for a solid oxide cell according to claim 3 (paragraph [0012]).

Regarding claim 6, Shimida remains as applied to claim 4.  Shimida further teaches a solid oxide cell comprising an electrolyte, and an air electrode and a fuel electrode sandwiching the electrolyte, wherein the fuel electrode is the electrode for a solid oxide cell according to claim 4 (paragraph [0013]).

Response to Arguments
Applicant’s arguments filed on 3/1/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Regarding applicant’s claimed condition II, Shimida suggests a maximum BET surface area of 4 m2/g, whereas the claimed invention requires a minimum BET surface area of 6 m2/g, thereby distinguishing the claimed invention from Shimida.  There must be a reason why a skilled artisan would configure the composite powder to have a BET surface area of larger than the preferred surface area of 4 m2/g, such a reason not being given by Shimida.  Only impermissible hindsight would support such a reconfiguration, noting that the most preferable range suggests a maximum BET surface area of only 3 m2/g.  
In response, there is no requirement that the prior art itself teaches the claimed range or a value lying therein in order to support a prima facie case of obviousness.  As described in MPEP 2144.05 I, “a prima facie case of obviousness [may] exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  Additionally, as described in MPEP 2141, II, “[i]n short, the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge.”  In this case, Shimida’s characterization of values below 4 m2/g as “preferable” indicates that a skilled artisan would have known how to make embodiments above the preferable range, even if those values were nonpreferred. 
On factor for determining obviousness is whether or not the range difference between a claimed invention and the disclosure of the prior art provides substantially different properties/effects to the claimed invention.  As described in MPEP 716.02(d), generally to be of probative value, a showing of unexpected results should be commensurate in scope with the claimed range.  In this case, no evidence tends to demonstrate substantial difference between the 4 m2/g embodiment of Shimida and the 6 m2/g embodiment of the claimed invention.  
It is noted that applicant has amended the lower endpoint of condition II of the clamed invention to 6 m2/g instead of 4 m2/g as described in the originally filed specification.  However, there is no evidence tending to show that a 

Table 1 of the instant invention demonstrates criticality and unexpected results sufficient to rebut the prima facie case of obviousness.  Specifically, the working examples exhibit lower resistance than the comparative examples which do not lie within the scope of the instant claims.  Applicant notes that Reference Examples 7 and 8 are representative of the preferred embodiments of Shimida.  
In response, none of the Examples of Table 1 tend to demonstrate superior results for cases where the BET specific surface area is lower than 9.5 m2/g.  Therefore, the evidence does not appear to be commensurate in scope with the claimed invention.  This is particularly so in consideration of applicant’s argument that the claimed condition II, wherein 0.5 μ m ≦ D50 ≦ 0.9 μm and the BET specific surface area is 6 m2/g, is substantially different from prior art embodiments having specific surface areas lying within the 4 to 6 m2/g range, such as the invention of Shimida wherein 0.5 μ m ≦ D50 ≦ 0.9 μm and the BET specific surface area is may be 4 m2/g.
Moreover, it is noted that only applicant’s counsel characterizes the lowered resistance depicted in applicant’s Table 1 as having “demonstrated the criticality and unexpected results” of the claimed invention.  The instant specification does not describe the results as unexpected.  As described in MPEP 716.01(c) II, “examples of attorney statements which are not evidence and 

Finally, it is noted that “teaching away” and “unexpected result” type arguments are not relevant to the anticipation rejection presented herein above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723